BIJUR, J.
Plaintiff sues to recover for electric light furnished pursuant to a contract signed by “J. Stuart Blackton, Treasurer, C. & C. M. C.” As there is nothing in the contract to indicate that the defendant contracted in other than his individual capacity, the words following his name are mere descriptio personae. No evidence at all was-offered by defendant to the effect that plaintiff knew him to be representing some principal, or that he did, in fact, represent any one but. himself.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.